OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22098 Federated Enhanced Treasury Income Fund (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2010 through 6/30/2011 Item 1. Proxy Voting Record. Federated Enhanced Treasury Income Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report and with respect to which the above-named fund was entitled to vote. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Federated Enhanced Treasury Income Fund By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 23, 2011 * Print the name and title of each signing officer under his or her signature.
